IN THE
                         TENTH COURT OF APPEALS



                                No. 10-16-00139-CR
                                No. 10-16-00140-CR
                                No. 10-16-00141-CR
                                No. 10-16-00142-CR
                                No. 10-16-00143-CR

                        IN RE TROY DANIEL THOELE


                                Original Proceeding



                          MEMORANDUM OPINION


      On May 4, 2016, Troy Daniel Thoele filed a document in this Court titled “On

Application for Writ of Habeas Corpus from final conviction from the 272nd Judicial

District Court of Brazos County, Texas.” In the application, Thoele requests this Court

to, “issue a Writ of Prohibition or injunction prohibiting [Respondent] from asking for,

or accepting assistance from the Texas Attorney General’s Office, or any under the

employ from involvement in Relator’s Application for Writ of Habeas Corpus.”

      We will issue a writ of prohibition only to protect our jurisdiction. In re Simmonds,
271 S.W.3d 874, 878 (Tex. App.-Waco 2008, no pet.). Its use is limited to cases in which

we have actual jurisdiction of a pending proceeding. Id. Thoele has not identified a

pending proceeding over which this court has jurisdiction and by which this court might

have jurisdiction to issue a writ of prohibition to prohibit a future act by Respondent.

Thus, we have no pending jurisdiction to protect or preserve by way of a writ of

prohibition, and we lack jurisdiction to issue a writ of prohibition.

        It appears that Thoele has a writ of habeas corpus pending in the Court of Criminal

Appeals pursuant to Texas Code of Criminal Procedure 11.07. See TEX. CODE CRIM. PRO.

ANN. art. 11.07 § 3 (a) (b) (West 2015).       An intermediate court of appeals has no

jurisdiction over post-conviction writs of habeas corpus in felony cases. See Ex parte

Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig. proceeding); Self v.

State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.) The Court of Criminal

Appeals and this court have recognized that “the exclusive post-conviction remedy in

final felony convictions in Texas courts is through a writ of habeas corpus pursuant to

[article] 11.07.” Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see Ex parte

Mendenhall, 209 S.W.3d 260, 261 (Tex. App.—Waco 2006, no pet.).

        Because we have nothing pending in this Court, we have no jurisdiction to issue a

writ of prohibition, and we have no jurisdiction over a post-conviction habeas corpus

proceeding in a felony case, we dismiss Thoele’s petition for lack of jurisdiction.




In re Thoele                                                                            Page 2
                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 9, 2016
Do not publish
[OT06]




In re Thoele                                             Page 3